OPINION ON PETITION FOR REHEARING.
Hoyt, J.
In its petition for rehearing respondent claims that there are expressions in the opinion which might pre*284vent a full presentation of the case in the superior court. It was not the intention to hold more than that such facts were alleged in the complaint that it was error to sustain a general demurrer thereto, and thus prevent a trial upon the merits. There was no intention to restrict the further proceedings in the cause. If anything was said which warrants any other construction, it is hereby modified. The cause will be remanded for further proceedings with leave to plaintiff to file an amended complaint, or if he elects to stand upon the old one, the defendant shall have the right to attack it by motion or special demurrer should it desire so to do.
With this modification of the original opinion, and of the judgment to be entered here upon reversal, there will be no necessity for a rehearing upon the grounds stated in the petition therefor, and it will be denied.
Dunbar, C. J., and Stiles, J., concur.